1
2
3                                    UNITED STATES DISTRICT COURT

4                                   EASTERN DISTRICT OF CALIFORNIA

5
6    MARK HUNT,                                       )   Case No.: 1:19-cv-00504-DAD-SAB (PC)
                                                      )
7                     Plaintiff,                      )
                                                      )   ORDER DISCHARGING ORDER TO
8             v.                                          SHOW CAUSE
                                                      )
9                                                     )   (ECF No. 64)
     D. DIAZ, et al.,
                                                      )
10                    Defendants.                     )
                                                      )
11                                                    )
12
13            Plaintiff Mark Hunt is appearing pro se and in forma pauperis in this civil rights action
14   pursuant to 42 U.S.C. § 1983.
15            On October 30, 2020, the Court granted Defendants’ request to stay the instant action pending
16   resolution of Plaintiff’s criminal case and disciplinary action. (ECF No. 61.) The Court directed
17   Defendants to file an initial status report within ninety days of the October 30, 2020, and every sixty
18   days thereafter until the proceedings are resolved. (Id.)
19            On May 27, 2021, the Court issued an order to show cause because Defendants failed to timely
20   file a status report. (ECF No. 64.) Inasmuch as Defendants filed a status report on May 27, 2021,
21   indicating that the criminal proceedings are still ongoing, the order to show cause is HEREBY
22   DISCHARGED.
23
24   IT IS SO ORDERED.
25
     Dated:        May 28, 2021
26                                                        UNITED STATES MAGISTRATE JUDGE
27
28

                                                          1
